324 So. 2d 319 (1975)
In re Charles L. SHULER
v.
STATE.
Ex parte STATE of Alabama.
SC 1560.
Supreme Court of Alabama.
November 26, 1975.
Rehearing Denied January 9, 1976.
William J. Baxley, Atty. Gen., and Carol Jean Smith, Asst. Atty. Gen., for the State.
No appearance for respondent.
FAULKNER, Justice.
Petition of the State of Alabama for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Shuler v. State, 56 Ala.App. 599, 324 So. 2d 313.
Writ denied.
HEFLIN, C.J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.